DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 18 defines a program embodying functional descriptive material.  However, the claim does not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed program can be stored on a medium that can range from paper on which the program is written, to a program simply contemplated and memorized by a person. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation; the scope of a "program" covers a signal per se. In order to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castelli et al. (U.S. Patent Application Publication 2018/0049407).
Regarding claim 10, Castelli et al. discloses a monitoring apparatus comprising: an acquisition unit that acquires position information indicating a position of an animal that is grazing (Figs. 4 and 5; paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0034] – the unmanned aerial vehicle 102 may include at least one camera 110 – the camera 110 may ; a determination unit that determines a reactivity of the animal to an approach of a flying vehicle (paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph [0049] – some animals ; a setting unit that sets a distance that depends on the determined reactivity (paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph [0049] – some animals may respond and/or react to drones based on the animal’s proximity to the drone – for example, horses and drylot cows relocate and/or “flee” when a drone comes within 25 feet, whereas goats and cow-calf pairs relocate when a drone comes within 15 feet; depending on the purpose of  the drone: if the user wanted to move the animals, then they would fly the drone closer to the animals so they would react accordingly, but if the user only wanted to monitor the animals, then they would fly the drone further away from the animal to prevent the animal from reacting); and an instruction unit that instructs the flying vehicle to start flying toward a monitoring position corresponding to the position indicated by the acquired position information and the set distance, and to perform processing for monitoring the animal on a basis of the monitoring position (paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0034] – the unmanned aerial vehicle 102 may include at least one camera 110 – the camera 110 may be configured to provide visual feedback to the unmanned aerial vehicle 102, such as one or more still images and/or video feedback; paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph [0049] – some animals may respond and/or react to drones based on the animal’s proximity to the drone – for example, horses and drylot cows relocate and/or “flee” when a drone comes within 25 feet, whereas goats and cow-calf pairs relocate when a drone comes within 15 feet).  
Regarding claim 11, Castelli et al. discloses all of the limitations as previously discussed with respect to claim 10 including wherein the setting unit increases the distance as the reactivity increases, and the monitoring position is a position that is the set distance from the position indicated by the acquired position information (Castelli et al.: paragraph [0033] – for .  
Regarding claim 12, Castelli et al. discloses all of the limitations as previously discussed with respect to claim 10 including wherein the determination unit determines the reactivity, according to a type of the animal or a degree of familiarity of the animal to the flying vehicle (Castelli et al.: paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – .  
Regarding claim 13, Castelli et al. discloses all of the limitations as previously discussed with respect to claim 10 including wherein the flying vehicle has an image capturing unit that shoots an image (Castelli et al.: paragraph [0034] – the unmanned aerial vehicle 102 may include at least one camera 110 – the camera 110 may be configured to provide visual feedback to the unmanned aerial vehicle 102, such as one or more still images and/or video feedback; paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal , and the determination unit determines the reactivity, by analyzing the image of the animal shot by the image capturing unit (Castelli et al.: paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph [0049] – some animals may respond and/or react to drones based on the animal’s proximity to the drone – for example, horses and drylot cows relocate and/or “flee” when a drone comes within 25 feet, whereas goats and cow-calf pairs relocate when a drone comes within 15 feet).  
Regarding claim 14, Castelli et al. discloses all of the limitations as previously discussed with respect to claim 10 including wherein a plurality of animals are grazing, the setting unit sets a first distance according to the reactivity of an animal targeted for monitoring among the plurality of animals, and, in a case where it is judged, based on the acquired position information, that a path toward the monitoring position passes through a predetermined range from a position of another animal among the plurality of animals, further sets a second distance that depends on the reactivity of the other animal, the monitoring position is a position that is the set first distance from the position indicated by the acquired position information, and the instruction unit, in a case where the second distance is set, instructs the flying vehicle to fly through the predetermined range at a height at the second distance from a ground (Castelli et al.: Figs. 4 and 5; paragraph [0017] – the system, method and computer program product provided herein may enable the unmanned aerial vehicle to determine a level of risk associated with foraging zones and provide deterrence action such that animals avoid particularly dangerous foraging zones; paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph [0049] – some animals may respond and/or react to drones based on the animal’s proximity to the drone – for example, horses and drylot cows relocate and/or “flee” when a drone comes within 25 feet, whereas goats and cow-calf pairs relocate when a drone comes within 15 feet - proximity to the unmanned aerial vehicle 102 from one or more .  
Regarding claim 15, Castelli et al. discloses all of the limitations as previously discussed with respect to claim 10 including wherein a plurality of animals are grazing, and the setting unit, in a case where another animal is within a predetermined range from an animal targeted for monitoring among the plurality of animals, sets a distance that depends on the reactivity of the animal targeted for monitoring and the other animal (Castelli et al.: Figs. 4 and 5; paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph .  
Regarding claim 16, Castelli et al. discloses all of the limitations as previously discussed with respect to claim 10 including wherein the setting unit, in a case where it is judged that the animal is within a predetermined range from a predetermined place, based on the acquired position information, sets a path toward the monitoring position from a different direction to a direction toward the predetermined place from the position of the animal, and the instruction unit instructs the flying vehicle to fly along the set path (Castelli et al.: Figs. 4 and 5; paragraph [0017] – the system, method and computer program product provided herein may enable the unmanned aerial vehicle to determine a level of risk associated with foraging zones and provide .  
Regarding claim 17, Castelli et al. discloses all of the limitations as previously discussed with respect to claim 10 including wherein the flying vehicle has an image capturing unit that shoots an image (Castelli et al.: paragraph [0034] – the unmanned aerial vehicle 102 may include at least one camera 110 – the camera 110 may be configured to provide visual feedback to the unmanned aerial vehicle 102, such as one or more still images and/or video feedback; paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between , and the processing is processing for shooting an image of the animal with the image capturing unit (Castelli et al.: paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph [0049] – some animals may respond and/or react to drones based on the animal’s proximity to the drone – for example, horses and drylot cows relocate and/or “flee” when a drone comes within 25 feet, whereas goats and cow-calf pairs relocate when a drone comes within 15 feet).  
Regarding claim 18, Castelli et al. discloses a program for causing a computer to execute: acquiring position information indicating a position of an animal that is grazing (Figs. 4 and 5; paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0034] – the unmanned aerial vehicle 102 may include at least one camera 110 – the camera 110 may be configured to provide visual feedback to the unmanned aerial vehicle 102, such as one or more still images and/or video feedback; paragraph [0038] – the camera 110, which may include at ; determining a reactivity of the animal to an approach of a flying vehicle (paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph [0049] – some animals may respond and/or react to drones based on the animal’s proximity to the drone – for example, horses and drylot cows relocate and/or “flee” when a drone comes within 25 feet, whereas goats and cow-calf ; setting a distance that depends on the determined reactivity (paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); paragraph [0038] – the camera 110, which may include at least one processor, may be configured to detect one or more animals and may identify the type of animal detected – the camera 110 may capture one or more still images or video images and, using a database, may perform image comparison with database images to determine the type of animal detected; paragraph [0039] – the camera 110 and/or processor may identify different animals, animal characteristics, herd combinations, and/or predator/prey relationships between animals; paragraph [0049] – some animals may respond and/or react to drones based on the animal’s proximity to the drone – for example, horses and drylot cows relocate and/or “flee” when a drone comes within 25 feet, whereas goats and cow-calf pairs relocate when a drone comes within 15 feet; depending on the purpose of  the drone: if the user wanted to move the animals, then they would fly the drone closer to the animals so they would react accordingly, but if the user only wanted to monitor the animals, then they would fly the drone further away from the animal to prevent the animal from reacting); and instructing the flying vehicle to start flying toward a monitoring position corresponding to the position indicated by the acquired position information and the set distance, and to perform processing for monitoring the animal on a basis of the monitoring position (paragraph [0033] – for example, drone proximity to an animal may be based on animal characterization (e.g., type of an animal); .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santana et al. (U.S. Patent Application Publication 2020/0154694).
Birch et al. (U.S. Patent Application Publication 2018/0310526).
Yajima et al. (U.S. Patent Application Publication 2018/0279583).
Gordon et al. (U.S. Patent Application Publication 2018/0027772).
Trumbull et al. (U.S. Patent Application Publication 2017/0202185).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481 
                                                                                                                                                                                                       February 26, 2022